                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,

      vs.

MARK M. ACKERMAN,
                                                             4:18CR3006
                     Defendant,

      and

LT TRUST,

                     Garnishee.



                             AMENDED GARNISHEE ORDER

      A Writ of Garnishment, directed to Garnishee, LT Trust, 1675 Broadway, Suite

500, Denver, CO 80202, has been duly issued and served upon the Garnishee. Pursuant

to the Writ of Garnishment, the Garnishee filed an Amended Answer on November 1,

2018, stating that at the time of the service of the Writ they had in their possession or

under their control property belonging to defendant, Mark M. Ackerman, xxx-xx-9104,

whose last known address was: ------------------, Crete, NE 68333. A Garnishee Order

was issued on December 7, 2018 (Filing #90).          However, the United States has

subsequently filed a motion for an Amended Garnishee Order (Filing # 92) to correct the

amount to be remitted by the Garnishee and to provide information in the order which the

Garnishee requires. The Court now makes the following findings:

      1. On October 16, 2018, the defendant was notified of his right to a hearing and

            he has not requested a hearing to determine exempt property nor has he filed

                                            1
          an objection to the garnishment. The Court deems the defendant’s failure to

          timely object as his consent to the garnishment.

       2. The property in the possession, custody or control of the Garnishee consists of

          funds in the Vertical Horizons Contracting, Inc. Safe Harbor 401(k) Plan relating

          to Mark Martin Ackerman of Crete, Nebraska whose Social Security Number is

          xxx-xx-9104.

       3. Mark M. Martin separated from his employment with Vertical Horizons

          Contracting, Inc. on October 13, 2017.

       4. The amount in the account is subject to fluctuation due to changes in market

          value. Therefore, it is not possible to provide a specific amount in this Order

          which must be remitted by the Garnishee.

       5. The Garnishee should be directed to pay 100% of the account value less any

          required withholding for taxes.

       IT IS ORDERED that Garnishee pay over the 100 % of the value of the above-

described 401(k) account of Mark M. Ackerman, which is presently frozen by the

garnishment, to the U.S. Clerk of the District Court to be applied to defendant’s restitution

judgment debt. Payment will be made payable to the Clerk of the District Court and sent

to:

       U.S. Clerk of the District Court
       111 South 18th Plaza, Suite 1152
       Omaha, Nebraska 68102

Upon payment of the aforesaid amount, the Garnishee shall be released of any further

obligations pursuant to the Writ of Garnishment and the remaining balance in the account

of Mark M. Ackerman. may be unfrozen.


                                             2
          The Clerk of the Court shall mail a file stamped copy of this Order to the

Defendant’s attorney, Christopher M. Ferdico, the Garnishee, and the U.S. Attorney's

Office.



          December 20, 2018.

                                               BY THE COURT:

                                               s/ Cheryl R. Zwart
                                               United States Magistrate Judge




                                           3
